[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT           FILED
                             ________________________ U.S. COURT OF APPEALS
                                                                        ELEVENTH CIRCUIT
                                                                           APRIL 3, 2009
                                     No. 08-12400
                                                                         THOMAS K. KAHN
                               ________________________
                                                                             CLERK

                        D. C. Docket No. 07-00020 CR-01-JOF-1

UNITED STATES OF AMERICA,

                                                                            Plaintiff-Appellee,

                                             versus

CHARDRIQUEZ ANTWAN DURDEN,

                                                                         Defendant-Appellant.

                               ________________________

                       Appeal from the United States District Court
                          for the Northern District of Georgia
                            _________________________

                                        (April 3, 2009)

Before TJOFLAT, ANDERSON, and STAPLETON,* Circuit Judges.

PER CURIAM:

____________________

*Honorable Walter K. Stapleton, United States Circuit Judge for the Third Circuit, sitting by
designation.
      After oral argument and careful consideration, we conclude that the

judgment of the district court is due to be affirmed. With respect to defendant’s

challenge to the district court’s instructions concerning defendant’s status as a

prohibited person, and the introduction of evidence with respect thereto, we

conclude there was no reversible error, especially in light of the district court’s

instructions. With respect to defendant’s argument that the district court erred in

limiting cross-examination of Agent Roland, we conclude that the ruling did not

preclude appropriate questions related to defendant’s attempt to show he did not

have time to answer the officers’ knock and announce or his theory of self-defense.

In any event, there was no plain error with respect to the district court’s handling of

the cross-examination of Roland. We also conclude that the government’s

comment during opening about the co-defendant’s plea does not rise to the level of

plain error, especially in light of the district court’s repeated curative instructions

that the jury should disregard comments of counsel, and the overwhelming

evidence of defendant’s guilt.

      The district court’s statements to the jury with respect to the cocaine and

cocaine base, and with respect to defendant’s reimbursement of Reed’s portion of

the purchase price of the first gun, do not rise to the level of plain error. Finally,

defendant’s challenges to the sufficiency of the evidence are wholly without merit.

                                            2
Accordingly, the judgment of the district court is

AFFIRMED.




                                   3